- Prepared by EDGARX.com Consent of Independent Registered Public Accounting Firm U.S. Borax Inc. 401(k) Savings & Retirement Contribution Plan for Represented Employees South Jordan, Utah We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No. 333-198655) of Rio Tinto plc of our report dated June 17, 2016, relating to the financial statements and supplemental schedules of the U.S. Borax Inc. 401(k) Savings & Retirement Contribution Plan for Represented Employees which appear in this Form 11-K for the year ended December 31, 2015. /s/ Anton Collins
